Citation Nr: 0521814	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for service connection for post-traumatic stress 
disorder (PTSD), based on clear and unmistakable error (CUE) 
in prior rating actions.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from January 1976 to October 
1977.

This matter initially came to the Board on appeal from a June 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In 
that decision, the RO granted the veteran's petition to 
reopen his claim for service connection for PTSD and granted 
the underlying claim, effective the September 30, 1998 date 
of the petition to reopen.  After the veteran disagreed with 
this effective date, he testified at a October 1999 hearing 
before the RO and again at a January 2002 travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.

In March 2003, the Board, acting pursuant to 38 C.F.R. § 
19.9(a)(2), wrote to the veteran to inform him of the changes 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA).  After 38 C.F.R. § 19.9(a)(2) was ruled invalid, see 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the Board in June 
2003 remanded the claim for compliance with the VCAA and 
additional development.  After the case was returned to the 
Board in January 2004, the Board, noting that the veteran's 
representative had raised a CUE claim at the travel Board 
hearing, again remanded the claim for additional development, 
including ensuring VCAA compliance, advising the veteran as 
to the CUE claim, and determining whether further 
adjudication for CUE was necessary.  As explained below, the 
RO complied with all of these remand instructions, Stegall v. 
West, 11 Vet. App. 268, 271 (1998), and the Board will now 
decide the claim.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in August 1984 and denied his petition to reopen 
this claim in June 1987 because there was no evidence of 
PTSD.  Although he filed a notice of disagreement (NOD) with 
both of these decisions, and was issued a statement of the 
case (SOC) and told how to perfect his appeal, the veteran 
did not file a Substantive Appeal in either instance.

2.  The September 30, 1998 effective date of the grant of 
service connection for PTSD, the date the veteran's petition 
to reopen this claim was received, is the earliest possible 
effective date for a grant of service connection unless there 
was CUE in either the August 1984 or June 1987 rating 
decisions.

3.  Although there were diagnoses of PTSD in August 1984 and 
subsequent VA medical records, these records were not before 
the RO at the time of its August 1984 and June 1987 rating 
decisions, and were not obtained and sent to VA adjudicators 
until March 2003.


CONCLUSIONS OF LAW

1.  The RO's August 1984 rating decision denying the 
veteran's claim for service connection for PTSD and its June 
1987 decision denying his petition to reopen this claim are 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.302(b), 20.1103 (2004).

2.  An effective date prior to the September 30, 1998 date of 
the veteran's petition to reopen his claim for service 
connection for PTSD is not warranted because there is no CUE 
in the prior rating decisions, which denied service 
connection and reopening under the law applicable at those 
times based on the absence of evidence of PTSD.  Although 
there were August 1984 and subsequent VA medical records 
containing diagnoses of PTSD, they were not before the RO and 
not received until many years later, and even if the RO 
breached its duty to assist the veteran by not obtaining 
additional records or ordering a VA examination based on 
symptoms in the treatment records of anxiety and depression, 
such a breach cannot form the basis of a CUE claim; nor can 
the RO be deemed to have had constructive notice of these 
records because its rating decisions preceded the 1992 date 
from which the constructive-notice rule applies.  38 U.S.C.A. 
§ 5110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303(a) (1984 & 
1987); 38 C.F.R. § 3.105(a), 3.159, 3.400 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran first applied for service connection for PTSD in 
May 1984.  He claimed that he had this disorder as the result 
of a gunshot wound he sustained while on active duty.  The RO 
denied the claim in August 1984, because the evidence did not 
show he had PTSD.  After the RO obtained an August 1984 VA 
Hospital Abbreviated Medical Record (VA Form 10-1000a), which 
showed the veteran had been hospitalized with symptoms 
including alcohol and substance abuse, anxiety, and 
depression, but did not mention PTSD, it confirmed the denial 
of the claim in October 1984.  The veteran filed a NOD with 
this decision, and the RO issued a SOC, but the veteran did 
not perfect his appeal by filing a Substantive Appeal (VA 
Form 9).  See 38 C.F.R. § 20.200 (2004) (an appeal consists 
of a timely filed NOD and, after an SOC has been furnished, a 
timely filed Substantive Appeal).

In April 1987, the veteran filed a petition to reopen the 
claim for service connection for PTSD.  The RO obtained 
additional evidence, including a January 1987 VA Hospital 
discharge summary (VA Form 10-1000), which diagnosed the 
veteran with continued alcohol dependence and physical 
problems but did not mention PTSD.  The RO denied the 
petition to reopen in June 1987 because PTSD was not shown.  
Again, the veteran filed a NOD, the RO issued a SOC, and the 
veteran did not perfect the appeal.

In September 1998, the veteran filed another petition to 
reopen the claim for service connection for PTSD.  This time, 
after a VA examiner diagnosed the veteran with PTSD, the RO 
granted service connection for this disorder.  The effective 
date was September 30, 1998, the date of the receipt of the 
veteran's petition to reopen.  The veteran sought an earlier 
effective date because VA medical records before the RO at 
the time of the prior denials had contained evidence of 
symptoms associated with PTSD.  The veteran's representative 
noted at the travel Board hearing that the August 1984 Form 
10-1000a diagnosed chronic alcohol abuse, substance abuse, 
anxiety, and depression, and the January 1987 Discharge 
Summary noted alcohol and drug use (Hearing transcript, p. 
6).  This should have led the RO to order a VA examination or 
obtain additional medical records pursuant to its duty to 
assist to determine whether the veteran in fact had PTSD, and 
the RO's failure to do so was a "grave procedural error" 
(Hearing transcript pp. 7-8).

At the hearing, the veteran's representative agreed that it 
appeared the veteran had not been diagnosed with PTSD until 
1998 (Hearing transcript, p. 6).  In March 2003, however, the 
veteran's representative obtained and sent to the Board the 
underlying treatment records of the veteran's 1984 and 1987 
hospital admissions, and there were diagnoses of PTSD in 
treatment notes from August 1984 and thereafter.  Based on 
this evidence, the veteran's representative argued in its 
April 2005 VA Form 646 that the RO's prior denials contained 
CUE because it had failed to obtain all of the veteran's VA 
treatment records, as opposed the abbreviated versions it did 
receive, prior to adjudicating the claim.


Compliance with the Board's January 2004 Remand and the VCAA

As noted, the Board in January 2004 instructed the RO to 
ensure VCAA compliance, advise the veteran as to the 
provisions for stating a valid CUE claim, and determine 
whether further adjudication for CUE was necessary.  In its 
May 2005 Informal Hearing Presentation, the veteran's 
representative stated, "In reviewing the work of the RO, one 
can state with some certainty that requirements one and two 
were carried through.  However, the third requirement appears 
to have been overlooked."  The veteran's representative 
based this argument on the lack of discussion of CUE in the 
Reasons for Decision portion of the February 2005 
supplemental SOC (SSOC) and the absence of regulatory 
provisions relating to CUE in the SSOC.

However, page 6 of the February 2005 SSOC contains the text 
of 38 C.F.R. § 3.105(a) (2004), the primary regulation 
regarding revision of decisions based on CUE.  And, in its 
Reasons for Decision, the Appeals Management Center (AMC) 
found that the veteran was not entitled to an earlier 
effective date because the evidence did not warrant such an 
earlier effective date, and stated that it had notified the 
veteran of the provisions relating to CUE and that he had 
indicated in response that he had no additional evidence to 
submit.  Thus, the AMC determined that further adjudication 
for CUE, an issue it had discussed in its December 1999 SSOC 
(pp. 3-4), was not necessary, which was all it was required 
to do under the Board's remand instructions.  In addition, 
the AMC's February 2005 letter explained the legal principles 
applicable to CUE claims, thus complying with those remand 
instructions.

As to the VCAA, the United States Court of Appeals for 
Veterans Claims (Court) has held that this law is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165, 178, 179 (2001) ("the VCAA is not applicable to the 
appellant's allegations of CUE in the [prior Board] 
decisions"; "there is nothing in the text or legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions").  However, even if the VCAA were applicable to the 
veteran's claim that he is entitled to an earlier effective 
date because of CUE in the prior rating decisions, VA 
complied with that law.

After the Board's January 2004 remand, the AMC sent the 
veteran April 2004 and February 2005 letters informing him of 
what was needed to substantiate his claim for an earlier 
effective date, the respective responsibilities of VA and the 
veteran in providing this information, and asking him to 
provide any evidence in his possession pertaining to his 
claim.  Thus, VA satisfied all four elements of the notice 
requirements prior to the AMC's February 2005 SSOC, VA's 
initial adjudicative action on the veteran's claim, with 
"initial" in this context referring to VA's first 
adjudicative action after the Board's January 2004 remand.  
Mayfield v. Nicholson, 19 Vet. App. 110 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Moreover, VA has obtained all identified treatment records, 
including the VA treatment records from the veteran's 1984 
and 1987 hospitalizations, and there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  Indeed, the veteran 
wrote in his April 2004 Statement in Support of Claim (VA 
Form 21-4138) that he had "no other information to submit at 
this time."  VA thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Thus, VA complied with the Board's remand instructions, 
including consideration of whether further adjudication for 
CUE was necessary and compliance with the VCAA insofar as it 
applies to this claim.


Entitlement to an Earlier Effective Date Based on CUE in 
Prior Rating Actions

The current effective date of the grant of service connection 
for the veteran's PTSD is September 30, 1998, the date the 
veteran's petition to reopen this claim was received.  "A 
claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened."  VAOGCPREC No. 9-94 (March 25, 1994) 
(citing 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400).  Under 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(r) (2004) 
the effective date of a reopened claim for service connection 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  By statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).

Thus, under the above rules, the earliest effective date the 
RO could have assigned after granting the veteran's September 
1998 petition to reopen was the September 30, 1998 date the 
petition was received.  The prior, May 1984 and April 1987 
claims could not provide an earlier effective date because 
the veteran did not perfect his appeals from the August 1984 
and June 1987 denials of these claims, which were therefore 
final and binding on him.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(b), 20.1103 
(2004).  Although the veteran claimed in his January 1999 
Statement in Support that he did not perfect his appeal 
because of his frequent moves and that he may not have 
received the relevant correspondence from the RO, the 
December 1984 and May 1988 letters enclosing the SOCs and 
telling him to fill out the attached Substantive Appeal forms 
are in the claims file, and the veteran did not offer any 
evidence that they were not delivered to the correct address.  
See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (there is a 
presumption of regularity that VA mailed a copy of a VA 
decision to the last known address of the veteran on the date 
that the decision was issued and the veteran may rebut that 
presumption by submitting clear evidence that VA did not do 
so).  Consequently, the veteran has not rebutted the 
presumption of regularity and the Board finds that he was 
provided a SOC and VA Form 9 and instructed as to how to file 
a Substantive Appeal from the August 1984 and June 1987 
denials.  The August 1984 and June 1987 decisions thus became 
final and binding on the veteran, and under the rules 
described above, he cannot be entitled to an effective date 
earlier than the date of his September 1998 petition to 
reopen.

However, 38 C.F.R. § 3.105(a) (2004) provides an exception to 
the above rule -previous determinations that are final and 
binding will be accepted as correct "in the absence of clear 
and unmistakable error."  Thus, such decisions are not final 
and binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And, for the purpose of authorizing 
benefits, the decision reversing a prior decision on the 
grounds of CUE "has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision."  Id.

This exception is directly relevant to the present case.  The 
veteran claims that the August 1984 and June 1987 denials 
contained CUE, and should be amended to grant service 
connection for PTSD, which would result in an earlier 
effective date.  See 38 C.F.R. § 3.400(b)(2)(i) (2004).

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
that kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim; 
broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with some specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russel v. Principi, 
3 Vet. App. at 315; Damrel v. Brown, 6 Vet. App. at 246).

The veteran and his representative claim that there was CUE 
in the August 1984 and June 1987 rating decisions because 
both of those denials were based on the absence of a 
diagnosis of PTSD, but the symptoms in the VA abbreviated 
medical records should have led the RO to obtain the 
underlying treatment records, which were subsequently 
received and contained diagnoses of PTSD, or take other 
action such as ordering a VA examination, and the failure to 
do so constitutes "grave procedural error" warranting a 
finding of CUE.  These arguments do not warrant a finding of 
CUE in the prior rating decisions, for the following reasons.

The RO's August 1984 and June 1987 denials were based on the 
absence of PTSD, and the existence of the claimed disability 
was a necessary element for a grant of service connection 
under the law in effect at those times.  38 C.F.R. § 3.303(a) 
(1984); 38 C.F.R. § 3.303(a) (1987).  The only evidence 
before the RO at the time of those denials were hospital 
summaries that did not contain a diagnosis of PTSD, but only 
noted symptoms such as alcohol and substance abuse and 
anxiety and depression.  The argument that these symptoms 
reflected the possibility that the veteran had PTSD, 
warranting further action by the RO, is merely a disagreement 
as to the RO's evaluation of the facts, and not a basis for a 
finding of CUE.  Russell v. Principi, 3 Vet. App. at 313.

In addition, even assuming that the RO breached its duty to 
assist the veteran by not obtaining additional records at the 
time of the August 1984 and June 1987 decisions or ordering a 
VA examination, such a breach would not constitute "grave 
procedural error" warranting a finding of CUE in those prior 
decisions.  The Federal Circuit did hold in Hayre v. West, 
188 F.3d 1327, 1334 (Fed Cir. 1999), that an RO's breach of 
its duty to assist a veteran in not pursuing relevant records 
may constitute a "grave procedural error" rendering a prior 
rating decision non-final.  However, the Court overruled this 
decision in Cook v. Principi, 318 F.3d 1334 (Fed. Cir 2003) 
(en banc), holding that a breach of the duty to assist does 
not vitiate the finality of an RO decision and cannot 
constitute CUE.  Id. at 1341, 1344.  Therefore, even if the 
RO breached its duty to assist the veteran by not obtaining 
the underlying records of his 1984 and 1987 hospitalizations, 
which included diagnoses of PTSD, or taking other action such 
as ordering a VA examination, this failure does not warrant a 
finding that there was CUE in the August 1984 or June 1987 
rating decisions.

Moreover, while the Court has held that a VA adjudicator is 
deemed to have constructive knowledge of VA medical records 
not in its possession, see Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), this constructive-notice rule is not 
applicable to decisions rendered prior to the issuance of the 
Bell opinion.  See Damrel v. Brown, 6 Vet. App. at 246.  
Prior to that time, the record before an RO is generally not 
deemed to include VA records that were not actually before 
the RO when it rendered its decision on a claim, and an RO's 
failure to consider it cannot form the basis for a finding of 
CUE.  VAOPGCPREC 12-95 (May 10, 1995).  Both the August 1984 
and June 1987 rating decisions preceded the 1992 decision in 
Bell.  Bell's constructive notice rule is therefore not 
applicable to those rating decisions, and the diagnoses of 
PTSD appearing in the August 1984 VA medical records cannot 
be deemed to have been in the record at the time the 
decisions were rendered.  The subsequent receipt of these 
records in March 2003 therefore does not provide a basis for 
finding CUE in the August 1984 and June 1987 rating 
decisions.

Based on the above, neither the existence of VA records 
containing a diagnosis of PTSD that were not before the RO, 
nor any breach of the duty to assist in failing to obtain 
these records or take any other actions based on the law and 
evidence existing at the time, warrants a finding of CUE in 
the RO's August 1984 or June 1987 rating decisions denying 
service connection for PTSD.  Those prior rating decisions 
therefore became final and binding on the veteran when he did 
not perfect his appeals from them, and could only be reopened 
with new and material evidence.  Thus, when the RO granted 
the veteran's September 30, 1998 petition to reopen, the date 
of receipt of that petition was the earliest possible 
effective date.  See 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400(b)(2)(i) (2004) (where claim received over a 
year after separation from service, effective date is date of 
receipt of claim, or date entitlement arose, whichever is 
later); Waddell v. Brown, 5 Vet. App. at 456 (by statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied).  As the 
effective date of the grant of service connection for the 
veteran's PTSD is the earliest possible, he cannot be 
entitled to an earlier one, and his claim for an earlier 
effective date must therefore be denied.


ORDER

The claim for an effective date earlier than September 30, 
1998, for service connection for PTSD, based on CUE in prior 
rating actions, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


